DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.

Status of Claims
This office action for the14/529119 application is in response to the communications filed November 25, 2020. 
Claim 1 was amended November 25, 2020. 
Claims 1, 2, 6-9 and 12-15 are currently pending and are considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-9 and 12-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving and storing a diagnostic image and textual diagnostic information based on an imaging study, wherein storing the diagnostic image comprises associating the diagnostic image with an original file path of a file server, wherein the original file path comprising an original Uniform Resource Locator (URL), and wherein access to the diagnostic image and textual diagnostic information on the DICOM server requires access rights comprising an authentication method, receiving diagnostic report input parameters from a user interface of a medical workstation, the diagnostic report input parameters comprising a selection of the received diagnostic image and at least some of the diagnostic information based on the imaging study, generating a diagnostic imaging report using at least the received diagnostic report input parameters, wherein the generated diagnostic imaging report comprises textual diagnostic information related to the imaging study and a barcode comprising an embedded file path to the stored diagnostic image, wherein the embedded file path comprises a shortened URL constructed from the original URL based on Web Access to DICOM persistent objects, and extracting embedded file path access information comprising the authentication method for accessing the diagnostic image stored on the DICOM server at the shortened URL constructed from the original URL to the embedded file path, wherein the shortened URL is constructed based on a unique identifier from a DICOM Tag Study Instance Unique Identifier (UID). These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“viewing the stored diagnostic image on a display of the scanning device used to scan the barcode from the generated diagnostic imaging report” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “at a Digital Imaging and Communications in Medicine (DICOM) server”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“viewing the stored diagnostic image on a display of the scanning device used to scan the barcode from the generated diagnostic imaging report” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the received diagnostic image is a DICOM persistent object” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the barcode further comprises embedded file path access information for accessing the diagnostic image at the embedded file path” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the barcode is a Quick Response (QR) code” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 is substantially equivalent to claim 1. Accordingly, claim 8 rejected for the same reasons as claim 1.
Claim 8 has additional limitations that merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“one or more non-transitory computer-readable mediums having instructions stored thereon that, when executed by one or more processors” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “one or more non-transitory computer-readable mediums having instructions stored thereon that, when executed by one or more processors”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the received diagnostic image is a DICOM persistent object” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12,
Claim 12 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “wherein the shortened URL is constructed based on a unique identifier from the DICOM Tag Study Instance UID” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 13, 
Claim 13 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the barcode further comprises embedded file path access information for accessing the diagnostic image at the embedded file path” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 is substantially equivalent to claim 6. Accordingly, claim 14 rejected for the same reasons as claim 6.
As per claim 15, 
Claim 15 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“authenticate the medical workstation based on a response generated by at least one authentication method before receiving the diagnostic report input parameters from the medical workstation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the at least one authentication comprises transmitting a credential request and authenticating the credential request” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the at least one authentication comprises transmitting a credential request and authenticating the credential request” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the at least one authentication comprises transmitting a credential request and authenticating the credential request” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2012/0035963; herein referred to as Qian) in view of Duma (US 2012/0179908) in further view of Shipley et al. (US 2012/0316948; herein referred to as Shipley) in further view of McIntosh et al. (US 2014/0143337; herein referred to as McIntosh) in further view of Haulund (US 2013/0173915).
As per claim 1, 
Qian teaches receiving and storing at a Digital Imaging and Communications in Medicine (herein referred to as DICOM) server a diagnostic image and diagnostic information based on an imaging study, wherein storing the diagnostic image comprises associating the diagnostic image with an original file path of a file server. (Paragraph [0020] of Qian. The teaching describes an image database, construed as a DICOM server, which receives and stores image data including x-rays, CT scans, PET scans and other images that are in the DICOM format. Here the storing of DICOM images is being construed as associating the diagnostic image with an original file path as a file path would need to be assigned to the file to store it in a database.)
Qian further teaches wherein access to the diagnostic image and textual diagnostic information on the DICOM server requires access rights comprising an authentication method. (Paragraph [0017] of Qian. The teaching describes that a radiologist would be generating a report that contains patient information and other patient data. It would have been obvious to one of ordinary skill in the art before the time of filing that the radiologist would only be able to access this information through the proper credentials and permissions required by HIPPA compliant systems such as the DICOM server described here in Qian.)
Qian further teaches wherein the stored diagnostic image comprises a current image associated with a diagnostic report. (Paragraph [0017] of Qian. The teaching describes that the report would include links to original image data. Here this image data would comprise both a historic and current set of images of the patient condition so the physician would be able to see how the patient condition has progressed to the present.)
Qian further teaches receiving diagnostic report input parameters from a medical workstation, the diagnostic report input parameters comprising a selections of the received diagnostic image and diagnostic information. (Paragraph [0022] of Qian. The 
Qian further teaches receiving diagnostic report input parameters from a user interface of a medical workstation the diagnostic report input parameters comprising a selections of the received diagnostic image and diagnostic information. (Paragraphs [0027]-[0028] of Qian. The teaching describes that in addition to the report templates used by the system, the user may define the parameters of the diagnostic report in the form of a custom report. The custom report can include, for example, clinical information entered by a clinician or physician into a hospital database or records system, differential diagnosis information, substantiating information, annotating information (e.g., pathology information, bibliographical information, imaging information, etc.), etc. all of which would be entered through the clinician’s or physician’s user interface of a medical workstation.) 
Qian further teaches generating a diagnostic imaging report based on the input parameters, wherein the generated diagnostic imaging report comprises textual diagnostic information related to the image study and a link comprising an embedded file path to the stored diagnostic image. (Paragraphs [0015]-[0017] of Qian. The teaching describes that a report is generated based on the diagnostic images and included in the report is a web link to the original images used in the study. The report also contains textual diagnostic information related to the image study such as patient name and identification, and the nature of the diagnostic study)
Qian does not explicitly teach wherein the generated diagnostic imaging report comprises a barcode comprising an embedded file path to the stored diagnostic image. 
However Duma teaches that medical information linked to a URL links can be encoded in the form of a barcode. (Paragraph [0017] of Duma. The teaching describes that medical information is provided in an encrypted set of data including a link URL. This portable reference may also be in the form of a bar code.)
It would have been obvious to one of ordinary skill in the art before the time of filing to supplement the link in Qian with the barcode teachings of Duma. One having ordinary skill in the art at the time the invention was filed would recognize the benefit of adding the barcode of Duma to the report having a URL of Qian in order to provide an easily accessible way to access the originally stored files from a printed or non-networked source. One having ordinary skill in the art would have supplemented the link in Qian with the barcode teachings of Duma based on this incentive without yielding unexpected results.
The combined teaching of Qian and Duma does not explicitly teach wherein the embedded file path is a shortened URL.
However Shipley teaches that a barcode may link to a URL such as a shortened URL. (Paragraphs [0040] and [0041] of Shipley. The teaching describes that when a user scans a QR code, the system determines a URL appropriate to redirect the user to a promotional advertisement.)
It would have been obvious to one of ordinary skill in the art to modify the URL of the combined teaching of Qian and Duma to include a shortened URL like that in Shipley. One having ordinary skill in the art would have known that that a shortened URL is less cumbersome to reproduce in print or coded form.  One having ordinary skill in the art would have modified the combined teaching of Qian and Duma with Shipley based on this incentive without yielding unexpected results.
The combined teaching of Qian, Duma and Shipley does not explicitly teach wherein generating a diagnostic imaging report based on the input parameters comprises constructing the shortened URL from the original URL by applying predefined rules based on Web Access to DICOM persistent objects.
However McIntosh teaches constructing a shortened URL from an original URL based on rules. (Paragraphs [0019], [0020], [0031] and [0032] of McIntosh. The teaching describes that a shortened URL is generated based on a unique identifier of the original URL used. Here this unique identifier rule is being construed as a rule based on web access to files due to the fact that the unique identifiers of the URL determine what the shortened URL name will be.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the URL in the combined teaching of Qian, Duma and Shipley with the shortened URL generation techniques of McIntosh. One of ordinary skill in the art would have known that as the Internet evolved over time, the length of URLs increased to accommodate the need of entities wanting various information from the URL. In response to this demand for information, there was a demand for these long URLs to be shortened to be easier to work with (Paragraph [0002] of McIntosh). One having ordinary skill in the art would have modified the combined teaching of Qian, Duma and Shipley with McIntosh based on this incentive without yielding unexpected results.
McIntosh further teaches wherein the shortened URL is constructed based on a unique identifier. (Paragraphs [0019], [0020], [0031] and [0032] of McIntosh. The teaching describes that a shortened URL is generated based on a unique identifier of the original URL used.)
It would have been obvious to one of ordinary skill in the art to base the unique identifier off of any attribute of a file so long as the unique identifier is used to point back to what it 
The combined teaching of Qian, Duma, Shipley and McIntosh does not explicitly disclose viewing the stored diagnostic image by scanning the barcode within the generated diagnostic imaging report, the barcode comprising embedded file path access information comprising the authentication method for accessing the diagnostic image stored on the DICOM server at the embedded file path.
However Haulund teaches scanning a barcode that encodes a URL link to digital information and authentication information for the user to gain access to the digital content and view the data on the display of the scanning device. (Paragraph [0035] of Haulund. The teaching describes that a QR code has a URL to access a server embedded into it. The session ID and URL to gain access to the content from the server is encrypted with a PKI key so as to only permit those with the key to authenticate themselves. When the user scans the QR code, the user us authenticated by the PKI key and the user is then automatically redirected to the server content.)
It would have been obvious to one of ordinary skill in the before the time of filing to add to the combined teaching of Qian, Duma, Shipley and McIntosh, security teachings of Haulund. Both the combined teaching of Qian, Duma, Shipley and McIntosh and the teaching of Haulund are directed to the same field of encoding URLs into barcodes. All of the claimed features are taught by the prior art though in separate references. The prior art would have performed the same together as they would apart. Accordingly, it would have been obvious to combine the barcode features of the combined teaching of Qian, Duma, Shipley and McIntosh with the secure barcode teachings of Haulund in the effort to make an improved system. One of ordinary skill in the art would have added to 
This teaching of Haulund when combined and applied with the combined teaching of Qian, Duma, Shipley and McIntosh would then teach viewing the stored diagnostic image on a display of a scanning device used to scan the barcode within the generated diagnostic imaging report by extracting embedded file path access information comprising the authentication method for accessing the diagnostic image stored on the DICOM server at the embedded file path. 
As per claim 8, 
Claim 8 is substantially equivalent to claim 1. Accordingly, claim 8 rejected for the same reasons as claim 1. 
As per claim 2, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 1 as described above.
Qian further teaches wherein the received diagnostic image is a DICOM persistent object. (Paragraph [0020] of Qian. The teaching describes an image database which receives and stores image data including x-rays, CT scans, PET scans and other images that are in the DICOM format, which are construed as DICOM persistent objects.)
As per claim 6, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 1 as described above.
Duma further teaches wherein the barcode further comprises embedded file path access information for accessing the diagnostic image at the file path. (Paragraph [0017] of Duma. The teaching describes that medical information is provided in an encrypted set 
As per claim 7, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 6 as described above.
Duma further teaches wherein the barcode is a Quick Response (QR) code. (Paragraph [0041] of Duma.)
As per claim 9, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 8 as described above.
Qian further teaches wherein the received diagnostic image is a DICOM persistent object. (Paragraph [0020] of Qian. The teaching describes an image database which receives and stores image data including x-rays, CT scans, PET scans and other images that are in the DICOM format, which are construed as DICOM persistent objects.)
As per claim 12, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 8 as described above.
McIntosh further teaches wherein the shortened URL is constructed based on a unique identifier. (Paragraphs [0019], [0020], [0031] and [0032] of McIntosh. The teaching describes that a shortened URL is generated based on a unique identifier of the original URL used.)
It would have been obvious to one of ordinary skill in the art to base the unique identifier off of any attribute of a file so long as the unique identifier is used to point back to what it is identifying. Here with the combined teaching of Qian, Duma, Shipley and McIntosh, 
As per claim 13, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 8 as described above.
Duma further teaches wherein the barcode further comprises embedded file path access information for accessing the diagnostic image at the file path. (Paragraph [0017] of Duma. The teaching describes that medical information is provided in an encrypted set of data including a link URL. This portable reference may also be in the form of a bar code.)
As per claim 14, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 13 as described above.
Duma further teaches wherein the barcode is a Quick Response (QR) code. (Paragraph [0041] of Duma.)
As per claim 15, 
The combined teaching of Qian, Duma, Shipley, McIntosh and Haulund teaches the limitations of claim 8 as described above.
Duma further teaches a security method configured to authenticate the medical workstation before receiving the diagnostic report input parameters from the medical workstation, wherein the authentication method comprises transmitting a credential request and authenticating the credential request. (Paragraph [0018] of Duma. The teaching describes that a PIN must be used to decrypt the medical information and that a security module is used to authenticate such a PIN. Entering a PIN is known to transmit a credential request and authenticate the credential request.)

Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered.  
Applicant’s arguments pertaining to rejections made under 35 USC 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                  

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626